»*4S'»S^




Appellate Docket Number: 05-15-001177CV
                                                                                                                    FILES IN
Appellate Case Style:         GUARDIANSHIP                                                                   STJB ©OUW OF AffEAL8
                        Vs.

                                                                                                           m      *CT -8 PH * 2M
Companion Case No.: PR-10-00865-2
                                                                                                             1 ISA MAT?      Suffix:               Law Firm Name:

ProSe:    o           Address 1:

                      Address 2:

                      City:
                      State:   Texas   Zip* 4:
                      Telephone:             ext.

                      Fax:

                      Email:

                      SBN:




              Page 2 of 9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: Ji% 2,2015                               Type ofjudgment:
Date notice of appeal filed in trial court: September 28,2015
If mailed to the trial court clerk, also give the date mailed: September 28,2015
Interlocutory appeal of appealable order: [~| Yes ^ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            • Yes IEI No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP28.4): [~jYes [l]No

Permissive? (See TRAP 28.3):                  DYes ^ No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      • Yes E3 No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:         l_l Yes £3 No
If yes, please specify statutory or other basis for such status:

Doesthis case involvean amount under$100,000?            ^   Yes |~~JNo
Judgment ororder disposes ofallparties and issues: £3 Yes |~~jNo
Appeal from final judgment:                              gjYesDNo
Does the appeal involve the constitutionality or the validity ofa statute, rule, or ordinance?        • Yes ^No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                g| Yes • No                   If yes, date filed: October 19,2015
Motionto Modify Judgment:            DYes §No                      If yes, date filed:
Request forFindings of Fact          [g| Yes • No                  If yes, date filed: July 22,2015
and Conclusions of Law:
                                     MYes     riNo                 If yes, date filed: July 28,2015
Motion to Reinstate:                 ^        L-J
                                     n Yes S3 No                   If yes, date filed:
Motion under TRCP 306a:

Other:                               DYes fj No
If other, please specify:

VII. Indigency OfParty: (Attach file-stamped copy ofaffidavit, and extension motion if filed.)
Affidavit filed in trial court:     G3 Yes • No                    Ifyes, date filed: September28,2015
Contest filed intrial court:        DYes • No                      Ifyes, date filed:
Date ruling on contest due:

 Ruling on contest: • Sustained          D Overruled               Date ofruling:

                                                                    Page 3 of 9
VHJL Bankruptcy

Has any party to the court'sjudgment filed for protection in bankruptcy whichmight affectthis appeal?    DYes K No
If yes, please attach a copy ofthe petition.



Date bankruptcy filed:                                       Bankruptcy Case Number:




IX. Trial Conrt And Record


Court:    Dallas Cki^My I^bate CotJrt2                            Clerk's Record:

County: Dallas                                                    TrialCourtClerk:      • District ^ County
Trial Court Docket Number (Cause No.): 05-15-001177CV             Wasclerk's recordrequested?         £^ Court Reporter                        • Court Recorder
• Official                              • Substitute


First Name:       Andrea

Middle Name:      L.

Last Name:        Reed

Suffix:

Address 1:        509 Main Street, Suite 211
Address 2:

City:             Dallas
State:    Texas                       Zip 4 4: 75202
Telephone:     214-653-7737             ext.
Fax:

Email: alreed@tarrantcounty.com

X. Supersedeas Bond
Supersedeas bond filed: • Yes ^ No             Ifyes, date filed:
Will file: DYes g| No


XL Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court? g] Yes • No
 Ifyes, briefly state the basis for your request: Temporary Orders For Wards to live wilh me meirbiologicalmotherduring appeal.

XII. Alternative Dispute Resomtkm/Mediation (Complete section iffiling in the 1st, 2nd, 4th, Sth, Attorney's fees (trial):    $30,000.00
Attorney's fees (appellate):
Other:

If other, please specify:



Willyouchallenge this Court's jurisdiction?      • Yes £3 No
Does judgment have language thatoneormore parties "take nothing"? • Yes ^ No
Does judgment havea Mother Hubbard clause? • Yes £3 No
Otherbasisfor finality? Fifth CourtAppeal Mandamus Judgment "In RED SonjaY. Webster-
Rate the complexity ofthe case (use 1for least and 5 for most complex): • 1 • 2 • 3 ^4 • 5
Please make my answer tothe preceding questions known toother parties inthis case. QYes ^ No
Can the parties agree onanappellate mediator? • Yes ^ No
If yes, please give name, address,telephone, fax and email address:
Name                            Address                     Telephone                     Fax                        Email


Languages otherthanEnglish in which the mediator should be proficient: None
Name ofperson filing out mediation section ofdocketing statement: Sonja Yvette Webster



XIII. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-15-001177CV                                                  Trial Court: Dallas County Probate Court 2

  Style:     SONJA YVETTE WEBSTER

     Vs.




XIII. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-15-001178CV                                                   Trial Court: Dallas County Probate Court 2
  Style:     SONJA YVETTE WEBSTER

      Vs.




                                                               Page 6 of 9
                                                          «*^«*«#«WW1^s^,*fi»«!«*ja«w^?«it•**




XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that ifyou submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, throughselectedInternetsites and Listservto its pool of volunteerappellate
attorneys.
Doyouwant this case to be considered for inclusion inthePro Bono Program?                       ^ Yes fj No

Doyou authorize the ProBono Committee to contact yourtrialcounsel of record inthismatter to answer questions the committee mayhave
regarding the appeal?    E3 Yes LJ No
Please notethatany such conversations would be maintained as confidential by the Pro Bono Committee andthe information usedsolely for
the purposes of considering the case for inclusion in the Pro Bono Program.

Ifyou have not previously filed an affidavit of Indigency and attached a file-stamped copy ofthat affidavit, does your income exceed 200% of
the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?                     Q Yes E3 No
These guidelines can befound inthe Pro Bono Program Pamphlet aswell ason the internet athttp://aspe.hhs.gov/povertv/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee? |X| Yes [J No
Ifyes, please attach an Affidavit ofIndigency completed and executed by the appellant orappellee. Sample forms may be found in the Clerk's
Office oron the internet athttp://www.tex-app.org. Your participation inthe Pro Bono Program may beconditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a briefdescription ofthe issues to be raised on appeal, the relief sought, and the applicable standard ofreview, ifknown (without
prejudice tothe right to raise additional issues orrequest additional relief; use a separate attachment, ifnecessary).




XV. Signature




Signature of counsel(or pro se party)                                                           Date:            October 8,2015




Printed Name: /s/ Sonja Webster                                                                 State Bar No.:




Electronic Signature: /s/ SonjaWebster
     (Optional)




                                                                    Page 7 of9
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on




Signature ofcounsel (or prose party)                                      Electronic Signature: /s/Sonja Vvette Webster
                                                                                (Optional)

                                                                          State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate ofservice must besigned bythe person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if theperson served is a party's attorney, thename of theparty represented by thatattorney

Please enter the following for each person served:

Date Served:      October 8,2015

Manner Served: Email

First Name:       SneUy
Middle Name:

Last Name:        West
Suffix:

Law Firm Name: The Law Offices Of SHELLY B. WEST

Address 1:        5005 Greenville Ave., Suite 200
Address 2:

City:             Dallas
State     Texas                      Zip+4:   75206

 Telephone:       214-373-9292      ext.
Fax:      214-363-9979

Email:    Sheliy@edallasattoniey.ccm

If Attorney, Representing Party's Name:

Please enter the following for each person served:




                                                                 Page 8 of9
Date Served:      October 8,2015

Manner Served: Email

First Name:       Myra

Middle Name:

Last Name:        Kirkland

Suffix:

LawFirm Name: MyraKirkland, attorney for Dallas County Cog
Address 1:        509 Main Street, 2nd Floor
Address 2:

City:             Dallas

State     Texas                     Zip4-4:    75202

Telephone:        214-653-6071      ext.
Fax:

Email:    MyraJciridUind^&illascounty.org
If Attorney, Representing Party's Name:
Please enter the following for each person served:

Date Served:

Manner Served:

First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name:

Address 1:

Address 2:

City:
State     Texas                      Zip+4:

 Telephone:                          ext-
 Fax:

 Email:

 If Attorney, Representing Party's Name:




                                                       Page 9 of 9